Exhibit 4.1 Certificate NumberNumber of Shares [][] THE FIRST BANCORP (logo) Incorporated Under the Laws of the State of Maine One Cent Par ValueCUSIP 31866P102 This certifies that [] is the owner of [] shares of the Common Stock of THE FIRST BANCORP, INC. Transferable only on the books of the Corporation by the holder thereof in person or by Attorney, upon Surrender of this Certificate when properly endorsed. In Witness whereof, the said Corporation has caused this certificate to be signed by its duly authorized officers and its Corporate Seal to be hereunto affixed below. This [] day of [] A.D. [] PresidentTreasurer or Clerk This certificate is transferable at the office of the Company, Damariscotta, Maine No. [] THE FIRST BANCORP (logo) Incorporated Under the Laws of the State of Maine CERTIFICATE FOR [] ISSUED TO [] DATED []
